office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date genin-148327-05 cc tege eoeg et uil number info release date ------------------------ ------------------------------------------- ------------------- ------------------------------------------- ----------------------- dear -------------- this responds to your request for information regarding the procedures for withholding and paying taxes under the federal_insurance_contributions_act fica with respect to remuneration paid to nonresident_aliens visiting the united_states temporarily in b-1 visa status specifically you inquired about the payment of fica on wages received by b-1 visa holders for services performed in the united_states for a foreign_employer generally a citizen of a foreign_country who wishes to enter the united_states must first obtain a visa either a nonimmigrant visa for temporary stay or an immigrant visa for permanent residence a visitor entering the united_states in b-1 visa status holds a permanent residence in a foreign_country which he or she has no intention of abandoning and is only visiting the united_states temporarily for business or pleasure the term business refers to legitimate activities of a commercial or professional character it does not include local employment or labor for hire b-1 visitors cannot accept full-time part-time or temporary employment for which they are paid_by a united_states institution visitors entering the united_states in immigration categories which do not allow employment such as b-1 visa holders are generally not entitled to social_security numbers ssns and therefore must obtain individual taxpayer identification numbers itins fica_taxes are imposed on wages paid with respect to employment the term wages means all remuneration for employment with certain exceptions the term employment includes any service of whatever nature performed within the united_states by an employee for the person employing him irrespective of the citizenship or residence of either thus remuneration for services performed within the united_states by a nonresident_alien who is temporarily visiting the united_states is subject_to fica employers must file form_w-2 for wages paid to each employee from whom fica_taxes were withheld anyone required to file form_w-2 must file form w-3 to transmit copy a of form_w-2 to the social_security administration each form_w-2 must show the correct ssn for each employee the social_security administration uses ssns to record employees’ earnings for future social_security and medicare benefits employers are required to get each employee’s name and ssn and to enter them on form_w-2 this requirement also applies to resident and nonresident_alien employees irs forms and publications instruct employers not to accept an itin in place of an ssn for employee identification or for work an itin is only available to resident and nonresident_aliens who are not eligible for employment in the united_states and need identification for other tax purposes procedures do exist for employers to use when filing forms w-2 for wages paid to employees who do not have ssns the instructions for form_w-2 state that the employer should enter zeros if form_w-2 is filed electronically or on magnetic diskette with the ssa employers have a responsibility to file correct information on their employees’ forms w- failure to do so may result in a penalty of dollar_figure per incorrect form_w-2 however the penalty will not apply to any failure that an employer can show was due to reasonable_cause and not to willful neglect an employer that is required to report employment_taxes or give tax statements to employees must have an employer_identification_number ein thus a foreign_employer that pays wages to an employee for services performed in the united_states must have an ein to report employment_taxes or give tax statements to employees you have asked whether a foreign corporate employer may avoid obtaining an ein by simply allowing its united_states parent_corporation to report and pay employment_taxes on its behalf under the ein of the united_states parent although there is a procedure whereby an emplo yer can authorize an agent to file employment_tax returns on the employer’s behalf using the ein of the agent this procedure requires both the employer and the agent to have eins and to obtain the approval of the irs by filing a form_2678 employer appointment of agent i hope this information is helpful if i can be of further assistance please do not hesitate to contact me at -------------------- sincerely lynne camillo branch chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
